DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 11-14, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Craddock et al. (U.S. Pub. No. 2011/0022325), hereinafter “Craddock,” in further view of Fullerton et al. (U.S. Pub. No. 2014/0309522), hereinafter “Fullerton.”

Regarding claim 1, Craddock discloses a medical imaging system (breast tumour imaging system, [0038]) comprising:
a microwave antenna array (antenna array configured to transmit and receive electromagnetic wave energy to and from the search volume, [0013]) comprising a transmitting antenna (energizing one or more transmitters so as to transmit electromagnetic wave energy into the search volume, Abstract) and a plurality of receiving antennae (detecting the effect of the search volume on the passage of the electromagnetic wave energy by recording two or more signals, Abstract; antenna array configured to transmit and receive electromagnetic wave energy to and from the search volume, [0013]), wherein the transmitting antenna is configured to transmit microwave signals so as to illuminate a body part of a patient (microwave energy is used to measure the internal structure of a human breast, [0036]) and the receiving antennae are configured to receive the microwave signals following scattering (contour map of scattered energy, [0043], Fig. 6; 3D map of scattered energy, [0057]-[0059], [0072]-[0073], Figs. 3-4) within the body part (microwave energy within the breast, [0036], [0046]); 
a processor (processor, [0013]) configured to process the scattered microwave signals and generate an output indicative of the internal structure of the body part (processing the summed signal to generate an output which is indicative of the internal structure of the search volume at the location of the desired voxel, Abstract, [0011], [0013], [0036], [0072])  to identify a target within the body part (tumour extraction, [0047], [0052], [0071]-[0074]).
However, Craddock may not explictly disclose a delivery device comprising a delivery needle for implanting a marker at the site of the target, the delivery device being movable relative to the microwave antenna array; wherein: the receiving antennae are further configured to receive microwave signals scattered or emitted by the delivery needle; and the processor is further configured to monitor a position of the delivery needle as it is guided to the target within the body part.
However, in the same field of endeavor, Fullerton teaches a delivery device comprising a delivery needle (needle as a delivery device, [0010], [0036], [0199], [0207]) for implanting a marker at the site of the target (markers are implanted into a target tissue region, Abstract; monitoring markers during introduction using electromagnetic signals of the marker and the tip of the introducer shaft/needle, [0146]-[0148]), the delivery device being movable relative to the microwave antenna array (delivery device moves through the tissue to the target tissue region to deliver the marker to the target tissue region, [0146]-[0148]); wherein:
the receiving antennae are further configured to receive microwave signals scattered or emitted by the delivery needle (probe receives microwaves using reception antenna, Abstract, [0120], [0191]; [0216]-]0220]); and
the processor is further configured to monitor a position of the delivery needle as it is guided to the target within the body part (markers are implanted into a target tissue region, Abstract; monitoring markers during introduction using electromagnetic signals of the marker and the tip of the introducer shaft/needle, [0146]-[0148]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock’s disclosure of acquiring the location of targets such as tumors within the breast with Fullerton’s teaching of acquiring the location of targets such as tumors within the breast and placing a marker at the site of the tumor to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).

Regarding claim 2, Craddock in further view of Fullerton teaches the processor (processor to transmit and receive signals, [0120]) is further configured to guide the delivery needle (needle as a delivery device, [0010], [0036], [0199], [0207]) to the target within the body part (markers are implanted into a target tissue region, Abstract; monitoring markers during introduction using electromagnetic signals of the marker and the tip of the introducer shaft/needle, [0146]-[0148]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock’s disclosure of acquiring the location of targets such as tumors within the breast with Fullerton’s teaching of acquiring the location of targets such as tumors within the breast and placing a marker at the site of the tumor to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).

Regarding claim 11, Craddock may not disclose the marker is a microwave marker which is provided at the tip of the delivery needle and wherein the processor is configured to monitor the position of the delivery needle using the marker as it is guided to the target within the body part before being implanted.
However, in the same field of endeavor, Fullerton teaches the marker is a microwave marker (probe receives microwaves using reception antenna, Abstract, [0120], [0191]; [0216]-]0220]); which is provided at the tip of the delivery needle (needle as a delivery device, [0010], [0036], [0199], [0207]; marker disposed at distal end of needle, [0146]-[0148]) and wherein the processor is configured to monitor the position of the delivery needle using the marker as it is guided to the target within the body part before being implanted (monitoring markers during introduction using electromagnetic signals of the marker and the tip of the introducer shaft/needle, [0146]-[0148]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock’s disclosure of acquiring the location of targets such as tumors within the breast with Fullerton’s teaching of acquiring the location of targets such as tumors within the breast and placing a marker at the site of the tumor to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).

Regarding claim 12, Craddock discloses the processor is configured to perform a first data acquisition (detecting the effect of the search volume on the passage of the electromagnetic wave energy by recording two or more signals, Abstract; antenna array configured to transmit and receive electromagnetic wave energy to and from the search volume, [0013]) and analysis operation (processing the summed signal to generate an output which is indicative of the internal structure of the search volume at the location of the desired voxel, Abstract, [0011], [0013], [0036], [0072]) when identifying the target (tumour extraction, [0047], [0052], [0071]-[0074]).
However, Craddock may not explictly disclose to perform a second data acquisition and analysis operation when guiding the delivery needle, the second data acquisition and analysis operation being faster than the first data acquisition and analysis operation.
However, in the same field of endeavor, Fullerton teaches to perform a second data acquisition (probe receives microwaves using reception antenna from the marker, Abstract, [0120], [0191]; [0216]-]0220]) and analysis operation when guiding the delivery needle (monitoring markers during introduction using electromagnetic signals of the marker and the tip of the introducer shaft/needle, [0146]-[0148]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock’s disclosure of acquiring the location of targets such as tumors within the breast with Fullerton’s teaching of acquiring the location of targets such as tumors within the breast and placing a marker at the site of the tumor to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).
Further, it would have been obvious to one having ordinary skill in the art that acquisition of multiple scatterings of multiple transmissions of microwaves to identify one or more tumors within tissue as disclosed by Craddock takes substantially more computation time than performing real time monitoring of the location of a single needle as taught by Fullerton as the detection of tumors involves searching a plurality of voxels through an entire search volume of the patient while detection of a marker within a needle tip involves simply detecting the reflected microwave signal from the marker.

Regarding claim 13, Craddock may not disclose a marker detector, wherein the marker detector is configured to detect the marker after it is implanted at the site of the target in order to locate the target during a surgical procedure.
However, in the same field of endeavor, Fullerton teaches a marker detector (probe receives microwaves using reception antenna, Abstract, [0120], [0191]; [0216]-]0220]), wherein the marker detector is configured to detect the marker after it is implanted at the site of the target in order to locate the target during a surgical procedure (markers are implanted into a target tissue region, Abstract; cannula for treatment guided to target tissue region using location of marker, [0171]; detection using microwave antenna probe of marker within breast, [0219]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock’s disclosure of acquiring the location of targets such as tumors within the breast with Fullerton’s teaching of acquiring the location of targets such as tumors within the breast and placing a marker at the site of the tumor to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).

Regarding claim 14, Craddock in further view of Fullerton teaches the marker is at least one of the following: a magnetic marker (a magnetic field to a marker, Fullerton, [0125]), an electromagnetic marker (electromagnetic signal to a marker, Fullerton, Abstract) and biodegradable (bioabsorbable marker, Fullerton, [0145]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock’s disclosure of acquiring the location of targets such as tumors within the breast with Fullerton’s teaching of acquiring the location of targets such as tumors within the breast and placing a marker at the site of the tumor to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).

Regarding claim 17, Craddock in further view of Fullerton teaches the delivery needle is configured to extract a biopsy from the target (target tissue region removal and breast biopsy, Fullerton, Abstract, [0133], [0172]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock’s disclosure of acquiring the location of targets such as tumors within the breast with Fullerton’s teaching of acquiring the location of targets such as tumors within the breast and placing a marker at the site of the tumor to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).

Regarding claim 18, Craddock discloses a medical imaging method (method of measuring the contents of a search volume using electromagnetic imaging, Abstract) comprising:
illuminating a body part of a patient with microwave signals (microwave energy is used to measure the internal structure of a human breast, [0036]) emitted by a transmitting antenna of an microwave antenna array (energizing one or more transmitters so as to transmit electromagnetic wave energy into the search volume, Abstract; antenna array configured to transmit and receive electromagnetic wave energy to and from the search volume, [0013]);
receiving the microwave signals (microwave energy is used to measure the internal structure of a human breast, [0036]) following scattering (contour map of scattered energy, [0043], Fig. 6; 3D map of scattered energy, [0057]-[0059], [0072]-[0073], Figs. 3-4) within the body part (microwave energy within the breast, [0036], [0046]) at a plurality of receiving antennae of the microwave antenna array (detecting the effect of the search volume on the passage of the electromagnetic wave energy by recording two or more signals, Abstract; antenna array configured to transmit and receive electromagnetic wave energy to and from the search volume, [0013]).
processing the scattered microwave signals to generate an output indicative of the internal structure of the body part (processing the summed signal to generate an output which is indicative of the internal structure of the search volume at the location of the desired voxel, Abstract, [0011], [0013], [0036], [0072]);
identifying a target within the body part from the output (tumour extraction, [0047], [0052], [0071]-[0074]).
However, Craddock may not explictly disclose guiding a delivery needle to the target within the body part by monitoring microwave signals scattered or emitted by the delivery needle using the receiving antennae; and implanting a marker at the site of the target via the delivery needle.
However, in the same field of endeavor, Fullerton teaches guiding a delivery needle to the target within the body part (needle as a delivery device, [0010], [0036], [0199], [0207]) by monitoring microwave signals scattered or emitted by the delivery needle using the receiving antennae (probe receives microwaves using reception antenna, Abstract, [0120], [0191]; [0216]-]0220]); and 
implanting a marker at the site of the target via the delivery needle (markers are implanted into a target tissue region, Abstract; monitoring markers during introduction using electromagnetic signals of the marker and the tip of the introducer shaft/needle, [0146]-[0148]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock’s disclosure of acquiring the location of targets such as tumors within the breast with Fullerton’s teaching of acquiring the location of targets such as tumors within the breast and placing a marker at the site of the tumor to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).

Regarding claim 19, Craddock in further view of Fullerton teaches extracting a biopsy from the target (target tissue region removal and breast biopsy, Fullerton, Abstract, [0133], [0172]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock’s disclosure of acquiring the location of targets such as tumors within the breast with Fullerton’s teaching of acquiring the location of targets such as tumors within the breast and placing a marker at the site of the tumor to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).

Regarding claim 20, Craddock in further view of Fullerton teach the biopsy is extracted from the target using the delivery needle prior to the marker being implanted (background teaches known technique to identify the location of a lesion and guide dissection and/or removal of the lesion without implantation of a marker, Fullerton, [0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the well-known method of mammography or ultrasound guided lesion localization and removal as an alternative to or in addition to marker guided lesion localization to achieve the predictable result of providing a quick and simple means of identifying and removing lesions from the body. 

Regarding claim 21, Craddock in further view of Fullerton teaches identifying the lesion and extracting a biopsy without implanting a marker (background teaches known technique to identify the location of a lesion and guide dissection and/or removal of the lesion without implantation of a marker, Fullerton, [0003]; see also identification of tissue target region, Fullerton, [0134]), and further Fullerton teaches inserting a delivery device into the body part (one or more delivery devices for introducing the markers into a patient’s body including a shaft and/or a lumen are inserted into the body, [0147]-[0148], see also insertion of sheath/needle/cannula/dilator in the body [0135]) and leaving the delivery device in the body prior to implanting the marker (shaft and/or lumen is left inserted into the body until the plunger is depressed to insert the marker, [0149]-[0151]; see also leaving of sheath/needle/cannula/dilator in the body until insertion of marker, [0135]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock’s disclosure of locating tumors in the breast with Fullerton’s teaching of locating tumors in the breast and placing one or more delivery devices through the breast tissue to align the distal tip with tumors prior to inserting markers at the tumors to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).

Regarding claim 22, Craddock in further view of Fullerton teaches locating the target using the marker during a subsequent surgical procedure so as to guide a surgical device to the target (cannula for treatment guided to target tissue region using location of marker, Fullerton, [0171]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock’s disclosure of acquiring the location of targets such as tumors within the breast with Fullerton’s teaching of acquiring the location of targets such as tumors within the breast and placing a marker at the site of the tumor to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).

Regarding claim 23, Craddock in further view of Fullerton teaches the marker is located using a marker detector (monitoring markers during introduction using electromagnetic signals of the marker and the tip of the introducer shaft/needle, Fullerton, [0146]-[0148]; probe receives microwaves using reception antenna, Fullerton, Abstract, [0120], [0191]; [0216]-]0220]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock’s disclosure of acquiring the location of targets such as tumors within the breast with Fullerton’s teaching of acquiring the location of targets such as tumors within the breast and placing a marker at the site of the tumor to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Craddock in further view of Fullerton as applied to in claim 1 above, and further in view of Littrup et al. (U.S. Pub. No. 2013/0303895), hereinafter “Littrup.”

Regarding claim 3, while Craddock discloses the microwave antenna array (microwave energy is used to measure the internal structure of a human breast, [0036]; energizing one or more transmitters so as to transmit electromagnetic wave energy into the search volume, Abstract; antenna array configured to transmit and receive electromagnetic wave energy to and from the search volume, [0013]) and Fullerton teaches placing the antenna array on a patch (Fullerton, [0121]-[0123]) the delivery needle (needle as a delivery device, Fullerton, [0010], [0036], [0199], [0207]), Craddock in further view of Fullerton may not explictly teach forming the array on a substrate, wherein the substrate comprises one or more openings configured to receive the delivery needle to provide access to the body part.
However, in the same field of endeavor, Littrup teaches the array (transducer array, #120, Fig. 1A) is formed on a substrate (guiding module, #140, Fig. 1A), 
wherein the substrate comprises one or more openings (apertures, #141, Fig. 1A) configured to receive the needle (biopsy tool 150 is a biopsy needle, [0031]) to provide access to the body part (aperture 141 is configured to align biopsy tool 150, [0015], Fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock in further view of Fullerton’s teaching of a microwave array for locating a delivery needle with Littrup’s teaching of providing an array on a substrate with openings for the insertion of a needle to achieve the predictable result of providing a rapid and easy to use system by which to access the tissue using a needle while monitoring the tissue using the array (Littrup, [0015]).

Regarding claim 7, Craddock in further view of Fullerton teaches a delivery needle (needle as a delivery device, Fullerton, [0010], [0036], [0199], [0207]) in further view of Littrup teaches the substrate (guiding module, #140, Fig. 1A) comprises a plurality of said openings (apertures, #141, Fig. 1A) and wherein the processor (localization software, [0051]; processor for implementing method 200, [0058]) is configured to select one of the plurality of openings for introducing the needle (determination of an appropriate aperture, [0051]-[0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock in further view of Fullerton’s teaching of a microwave array for locating a delivery needle with Littrup’s teaching of providing an array on a substrate with openings for the insertion of a needle to achieve the predictable result of providing a rapid and easy to use system by which to access the tissue using a needle while monitoring the tissue using the array (Littrup, [0015]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Craddock in further view of Fullerton in further view of Littrup as applied to claim 3 above, and further in view of Barzell (U.S. Pub. No. 2004/0143150), hereinafter “Barzell.”

Regarding claim 4, Craddock in further view of Fullerton in further view of Littrup may not teach the openings are conical.
However, in the same field of endeavor, Barzell teaches a needle template system (abstract) with conical openings (conical chamfer, [0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock in further view of Fullerton in further view of Littrup’s teaching of an array substrate with openings with Barzell’s teaching of conical openings to achieve the predictable result of improving the easy by which implants may be inserted into the channels (Barzell, [0026]). Further, the shape of the opening is a matter of design choice by one having ordinary skill in the art, MPEP 2144.04 IV. B.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Craddock in further view of Fullerton in further view of Littrup as applied to claim 3 above, and further in view of Allaway (U.S. Pub. No. 2016/0022309), hereinafter “Allaway.”

Regarding claim 5, while Craddock in further view of Fullerton teaches seals (fluid-tight, hemostatic seal, Fullerton, [0170]) in further view of Littrup teaches openings (apertures, #141, Fig. 1A) in a substrate (guiding module, #140, Fig. 1A), Craddock in further view of Fullerton in further view of Littrup may not explictly teach openings provided with sealing gaskets.
However, in the same field of endeavor, Allaway teaches a biopsy guide (abstract) using sealing gaskets in guide holes (flexible and deformable gasket, #2382, [0222], Fig. 33B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Craddock in further view of Fullerton in further view of Littrup’s teaching of an array substrate with openings with Allaway’s teaching of a sealing gasket to provide a gripping surface between the opening and the probe (Allaway, [0222]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Craddock in further view of Fullerton in further view of Littrup as applied to claim 3 above, and further in view of Weijand & Haller (U.S. Patent No. 6,009,878), hereinafter “Weijand.”

Regarding claim 6, Craddock in further view of Fullerton in further view of Littrup may not teach the openings comprise one or more slots.
However, in the same field of endeavor, Weijand teaches a biopsy system (abstract) where the openings for needle insertion comprise one or more needle slots (Col 3, lines 16-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Craddock in further view of Fullerton in further view of Littrup’s teaching of an array substrate with openings with Weijand’s teaching of a slot shaped openings as the shape of the opening is a matter of design choice by one having ordinary skill in the art, MPEP 2144.04 IV. B.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Craddock in further view of Fullerton as applied to claim 1 above, and further in view of Bova & Friedman (U.S. Patent No. 6,546,279), hereinafter “Bova.”

Regarding claim 8, Craddock in further view of Fullerton teaches the antenna array (detecting the effect of the search volume on the passage of the electromagnetic wave energy by recording two or more signals, Craddock, Abstract; antenna array configured to transmit and receive electromagnetic wave energy to and from the search volume, Craddock, [0013]) and the delivery device (needle as a delivery device, Fullerton, [0010], [0036], [0199], [0207]); however, Craddock in further view of Fullerton may not explictly teach the delivery device is mounted on an articulated arm configured to maneuver the delivery device relative to the antenna array.
However, in the same field of endeavor, Bova teaches a device (needle device and needle carrier, Col. 7, lines 55-60) mounted on an articulated arm configured to manipulate the device (robotic manipulator arm operatively attached to the needle carrier, Col. 7, lines 55-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock in further view of Fullerton’s teaching of a needle with Bova’s teaching of manipulating the needle using a robotic arm to achieve the predictable result of allowing the system to better track the device even with patient movement (Bova, Col. 1, lines 39-47).

Regarding claim 9, Craddock in further view of Fullerton in further view of Bova teaches the articulated arm is a robotic arm (robotic manipulator arm operatively attached to the needle carrier, Bova, Col. 7, lines 55-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock in further view of Fullerton’s teaching of a needle with Bova’s teaching of manipulating the needle using a robotic arm to achieve the predictable result of allowing the system to better track the device even with patient movement (Bova, Col. 1, lines 39-47).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Craddock in further view of Fullerton as applied to claim 1 above, further in view of Hancock (U.S. Pub. No. 2010/0030107), hereinafter “Hancock.”

Regarding claim 10, while Craddock in further view of Fullerton teaches the delivery needle (needle as a delivery device, Fullerton, [0010], [0036], [0199], [0207]), Craddock in further view of Fullerton may not explictly teach a coaxial feed line which transmits microwave signals. 
However, in the same field of endeavor, Hancock teaches the needle (biopsy needle, Abstract) comprises a coaxial feed line (coaxial cable, [0136]) which transmits microwave signals (microwave energy delivered to the coaxial antenna at the tip of the needle, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Craddock in further view of Fullerton’s teaching of a needle with Hancock’s teaching of emitting microwave signals from the needle using a coaxial cable to achieve the predictable result of permitting the locating of cancerous tissue using the dielectric measurements from the needle (Hancock, [0009]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 2019/0167145 in view of Fullerton.
Claim 1 of 2019/0167145 discloses a medical imaging system, comprising:
a microwave antenna array including a transmitting antenna and a plurality of receiving antennae, wherein the transmitting antenna is configured to transmit microwave signals so as to illuminate a body part of a patient and the receiving antennae are configured to receive the microwave signals following scattering within the body part;
a processor configured to process the scattered microwave signals and generate an output indicative of the internal structure of the body part to identify a region of interest within the body part; and
a device comprising a needle movable relative to the microwave antenna array; wherein:
the receiving antennae are further configured to receive microwave signals scattered or emitted by the needle; and
the processor is further configured to monitor a position of the needle as it is guided to the target within the body part.
However, claim 1 of 2019/0167145 does not disclose a delivery device comprising a delivery needle for implanting a marker at the site of the target.
However, in the same field of endeavor, Fullerton teaches a delivery device comprising a delivery needle (needle as a delivery device, [0010], [0036], [0199], [0207]) for implanting a marker at the site of the target (markers are implanted into a target tissue region, Abstract; monitoring markers during introduction using electromagnetic signals of the marker and the tip of the introducer shaft/needle, [0146]-[0148]).
It would have been obvious to one having ordinary skill in the art to have modified claim 1 of 2019/0167145 disclosure of tracking a biopsy needle using microwave with Fullerton’s teaching of tracking a delivery needle for implanting a marker to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).
Independent claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 2019/0167145 in view of Fullerton.
Claim 14 of 2019/0167145 discloses a medical imaging method comprising:
illuminating a body part of a patient with microwave signals emitted by a transmitting antenna of an microwave antenna array;
receiving the microwave signals following scattering within the body part at a plurality of receiving antennae of the microwave antenna array;
processing the scattered microwave signals to generate an output indicative of the internal structure of the body part;
identifying a target within the body part from the output;
guiding a needle to the target within the body part by monitoring microwave signals scattered or emitted by the needle using the receiving antennae.
However, claim 14 of 2019/0167145 does not disclose a delivery device comprising a delivery needle for implanting a marker at the site of the target via the delivery needle.
However, in the same field of endeavor, Fullerton teaches a delivery device comprising a delivery needle (needle as a delivery device, [0010], [0036], [0199], [0207]) for implanting a marker at the site of the target (markers are implanted into a target tissue region, Abstract; monitoring markers during introduction using electromagnetic signals of the marker and the tip of the introducer shaft/needle, [0146]-[0148]).
It would have been obvious to one having ordinary skill in the art to have modified claim 1 of 2019/0167145 disclosure of tracking a biopsy needle using microwave with Fullerton’s teaching of tracking a delivery needle for implanting a marker to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).
Regarding the dependent claims, claims 2-9, and 13 are substantially identical between the pending application and 2019/0167145. Claim 11 of 2019/0167145 and claim 10 of the pending application are substantially identical. Claim 12 of 2019/0167145 discloses the marker is a microwave marker which is provided at the tip of the needle as in claim 11 of the pending application, and Fullerton further teaches wherein the processor is configured to monitor the position of the delivery needle using the marker as it is guided to the target within the body part before being implanted (monitoring markers during introduction using electromagnetic signals of the marker and the tip of the introducer shaft/needle, [0146]-[0148]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified 2019/0167145’s disclosure of acquiring the location of targets such as tumors within the breast with Fullerton’s teaching of acquiring the location of targets such as tumors within the breast and placing a marker at the site of the tumor to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]). 
This is a provisional nonstatutory double patenting rejection.

Further, at least independent claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 2021/0161587 in view of Fullerton.
Claim 1 of 2021/0161587 discloses a medical imaging system, comprising:
a microwave antenna array including a transmitting antenna and a plurality of receiving antennae, wherein the transmitting antenna is configured to transmit microwave signals so as to illuminate a body part of a patient and the receiving antennae are configured to receive the microwave signals following scattering within the body part;
a processor configured to process the scattered microwave signals and generate an output indicative of the internal structure of the body part to identify a region of interest within the body part; and
a device comprising a needle movable relative to the microwave antenna array; wherein:
the receiving antennae are further configured to receive microwave signals scattered or emitted by the needle; and
the processor is further configured to monitor a position of the needle as it is guided to the target within the body part.
However, claim 1 of 2019/0167145 does not disclose a delivery device comprising a delivery needle for implanting a marker at the site of the target.
However, in the same field of endeavor, Fullerton teaches a delivery device comprising a delivery needle (needle as a delivery device, [0010], [0036], [0199], [0207]) for implanting a marker at the site of the target (markers are implanted into a target tissue region, Abstract; monitoring markers during introduction using electromagnetic signals of the marker and the tip of the introducer shaft/needle, [0146]-[0148]).
It would have been obvious to one having ordinary skill in the art to have modified claim 1 of 2019/0167145 disclosure of tracking an ablation needle using microwave with Fullerton’s teaching of tracking a delivery needle for implanting a marker to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).
Further, at least independent claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 2021/0161587 in view of Fullerton.
Claim 17 of 2021/0161587 discloses a medical imaging method comprising:
illuminating a body part of a patient with microwave signals emitted by a transmitting antenna of an microwave antenna array;
receiving the microwave signals following scattering within the body part at a plurality of receiving antennae of the microwave antenna array;
processing the scattered microwave signals to generate an output indicative of the internal structure of the body part;
identifying a target within the body part from the output;
guiding a needle to the target within the body part by monitoring microwave signals scattered or emitted by the needle using the receiving antennae.
However, claim 17 of 2021/0161587 does not disclose a delivery device comprising a delivery needle for implanting a marker at the site of the target via the delivery needle.
However, in the same field of endeavor, Fullerton teaches a delivery device comprising a delivery needle (needle as a delivery device, [0010], [0036], [0199], [0207]) for implanting a marker at the site of the target (markers are implanted into a target tissue region, Abstract; monitoring markers during introduction using electromagnetic signals of the marker and the tip of the introducer shaft/needle, [0146]-[0148]).
It would have been obvious to one having ordinary skill in the art to have modified claim 1 of 2019/0167145 disclosure of tracking a biopsy needle using microwave with Fullerton’s teaching of tracking a delivery needle for implanting a marker to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]).
Regarding the dependent claims, claims 2-9, and 13 are substantially identical between the pending application and 2021/0161587. Claim 11 of 2021/0161587 and claim 10 of the pending application are substantially identical. Claim 12 of 2021/0161587 discloses the marker is a microwave marker which is provided at the tip of the needle as in claim 11 of the pending application, and Fullerton further teaches wherein the processor is configured to monitor the position of the delivery needle using the marker as it is guided to the target within the body part before being implanted (monitoring markers during introduction using electromagnetic signals of the marker and the tip of the introducer shaft/needle, [0146]-[0148]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified 2021/0161587’s disclosure of acquiring the location of targets such as tumors within the breast with Fullerton’s teaching of acquiring the location of targets such as tumors within the breast and placing a marker at the site of the tumor to achieve the predictable result of allowing the monitoring of the effectiveness and extent of tumor removal by defining the extent of the margin of the target tissue region including the tumor (Fullerton, [0154]-[0155], [0160]). 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rulkov (U.S. Pub. No. 2016/0364177), Chi Sing (U.S. Pub. No. 2011/0313288 and U.S. Pub. No. 20110021888) disclose microwave antenna monitoring and delivery systems for implantation of microwave markers at tumors within the body for guidance of biopsy and other interventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793